In re Watts, Carl a/k/a; Watson, Carl;— Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Tangipahoa, 21st Judicial District Court, Div. “C”, No. 51221; to the Court of Appeal, First Circuit, No. KW92 1644.
Granted. Relator’s pleading is transferred to the district court for treatment as an application for post conviction relief in accordance with the dictates of State v. Counterman, 475 So.2d 336 (La.1985). The district court shall order the district attorney to file an answer, either opposing the request for out-of-time appeal or concurring in it. If the district attorney opposes the granting of an out-of-time appeal, the district court shall appoint counsel and scheduled an evidentiary hearing to afford the relator an opportunity to prove his claims that he was not advised of his right to appeal and did not intelligently waive that right.
WATSON, J., not on panel.